I agree with the general propositions of law stated by Mr. Justice Cothran in his opinion, but I dissent from his conclusion that the judgment in this case should be reversed.
The defendants were tried on the charge of manufacturing intoxicating liquors; they relied upon the defense of alibi. As stated in the leading opinion, after one of the defendants had been cross examined by the solicitor, the trial Judge asked him a few questions. The information elicited by these questions was that he was about 23 years old, that he ran a two-horse farm for his mother, and that he and his father each owned a Ford automobile. The learned justice concludes that "the information thus elicited had no direct bearing upon the facts of the case, and naturally presented to the jury the possible inference that an income insufficient to maintain himself in such circumstances must have been derived from the unlawful occupation with which he was charged." and accordingly decrees a reversal of the judgment below.
I think that the possibility of such an inference by the *Page 86 
jury from the facts thus elicited is too remote to justify such a conclusion. It may be that, as such information was not absolutely necessary to the development of the truth of the issue, it would have been better had the trial Judge not questioned the defendant along the lines indicated; but I am satisfied, when all the evidence in the case is considered, that the examination by the trial Judge was in no way harmful or prejudicial to the defendants.
The record discloses that an issue of fact, as to the guilt of the defendants, was sharply made by the evidence. The testimony of W.B. Hildebrand, the principal witness for the State, was positive and to the point; and no effort was made by the defense to show that he was unworthy of belief. He testified that on November 13, 1926, he located a still in the northwestern part of Calhoun County; that he secreted himself near by, and saw the defendants, with a negro boy, at the still, doing certain preliminary work — gathering wood and putting beer in the still — preparatory for the running of a charge of whisky; that it was open daylight, about 5 o'clock in the afternoon, and that he was near enough to recognize the two defendants, whom he had known all his life; that he was absolutely certain that they were the men at the still, and that he could not be mistaken about it; and that when they fled, he pursued them, but they outran him and got away. He was absolutely positive in his identification of the defendants.
To establish their defense of alibi, the defendants put on the stand several witnesses, who testified that they saw the defendants at New Brookland, near the City of Columbia, on November 13, 1926, about 5 o'clock in the afternoon, at the very time that the State claimed the raid was made upon the still in Calhoun County. Lucas, the man with whom the defendants claimed to have been, testified that he took them in his Ford touring car, on the afternoon named, to Columbia; and that they did not get back until after dark.
After this testimony was in, one of the defendants, Furtick, testified that he and the other defendant, Hoffman, *Page 87 
went with Lucas to Columbia, on the afternoon named, and were with him as stated by Lucas. After the Solicitor had cross examined him, the Court then asked him the several questions and elicited the information held to be harmful and prejudicial.
In this day and time, when a large per cent. of our young men of small means own automobiles — a fact generally known — it is difficult to understand how the disclosure that the defendant was one of that number was prejudicial, as such fact did not necessarily imply that he was engaged in the unlawful and nefarious business of manufacturing and handling liquor in order to be able to purchase and operate a car. Such a conclusion is neither logical nor tenable. Further, the testimony elicited showed that the defendant was a thirty young man, running a two-horse farm for his mother, and, if significant at all, was more in his favor than against him, as it tended to establish the fact that he was engaged in a legitimate business which could well support a car. The rule is that when a question asked is irrelevant, or otherwise objectionable, if the answer thereto is favorable to the defendant, he will not be heard to complain.
We may reasonably assume that the jury were intelligent men; that they had no special desire to see these young white men convicted on the charge of manufacturing liquor; that they knew the witnesses and gave such weight to the testimony adduced, for and against the defendants, as they thought right and proper; and it is a mere assumption, not supported by good reasons, to say that the information elicited by the trial Judge was the controlling factor that determined and fixed in the minds of the jury the guilt of the defendants, as reflected by their verdict, rather than the positive testimony adduced by the State, which, if believed, was conclusive of their guilt.
Furthermore, as stated in the case of Hart v. State,14 Ga. App., 364; 80 S.E., 909, cited in L.R.A., 1916-A, 1192, "the error at all times to be guarded against," in the examination of a witness by the Court, "is the conveyance *Page 88 
of even the slightest intimation of judicial opinion upon the facts in proof or to be proved." Unless one is disposed to be hypercritical, he will find absolutely nothing in the questions asked by the presiding Judge that indicated in the least degree his opinion as to the merits of the case. See the following South Carolina cases in which examination of witnesses by the presiding Judge was sustained on appeal, although in at least some of them the position of the appellants was stronger than that of the appellants in the present case: State v. Atkinson, 33 S.C. 100; 11 S.E., 693. Wilsonv. Railway Co., 52 S.C. 537; 30 S.E., 406. State v. Ballew,83 S.C. 82; 63 S.E., 688; 64 S.E., 1019; 18 Ann. Cas., 569. State v. Jackson, 87 S.C. 407; 69 S.E., 883.
The judgment of this Court should be that the judgment of the Circuit Court be affirmed.
MR. JUSTICE CARTER concurs.